Citation Nr: 0927158	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for defective vision of 
the left eye, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Veteran perfected an appeal of 
that rating determination to the Board.  The matter was 
remanded for further evidentiary development in March 2005 
and November 2005.  In a March 2007 decision, the Board 
denied the claim.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2009, the Court issued a memorandum 
decision, vacated the Board's decision, and remanded the 
matter to the Board for further proceedings consistent with 
its decision.  The case was subsequently returned to the 
Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In accordance with the Court's memorandum decision, further 
development is required prior to readjudicating the Veteran's 
claim of entitlement to a rating in excess of 30 percent for 
defective vision of the left eye.

The Court observed that in November 2005, the Board issued a 
decision remanding the Veteran's claim to the RO for an 
examination by a VA ophthalmologist in order to determine the 
current severity of his service-connected left eye 
disability.  The Court further observed that the Veteran was 
afforded a VA optometry examination in July 2006 and August 
2006 and that reports of the examinations were of record.  
The Court noted that a VA examiner had the duty to fully 
describe the functional effects caused by a service-connected 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 
(2007).  The Court maintained that a thorough review of the 
July 2006 and August 2006 examination reports revealed that 
the examiners failed to elicit any information or make any 
determinations concerning the functional effects of the 
Veteran's disability.  The Court noted that because the VA 
examinations failed to fully consider the effects of the 
Veteran's left eye disability on his daily activities, 
particularly his ability to work, the examinations were 
inadequate for rating purposes.  The Court concluded that the 
Veteran must be provided a new examination.  Accordingly, the 
Board will afford the Veteran a new examination to include 
consideration of the functional effects of the Veteran's left 
eye disability on his daily activities and ability to work.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  

In addition, the Board notes that the Veteran should be 
advised of what the evidence must show for entitlement to 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (2008).  Additionally, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran another VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes notice of the 
information and evidence needed to 
substantiate a claim of entitlement to a 
rating in excess of 30 percent for 
defective vision of the left eye on an 
extra-schedular basis.  In particular, 
the Veteran should be advised that the 
evidence must show that his case presents 
such an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.  The notice 
should also notify the Veteran that, to 
substantiate a claim for a higher rating, 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The Veteran should be afforded a VA 
eye examination by an ophthalmologist to 
determine the current severity of his 
service-connected defective vision of the 
left eye.  The claims file should be made 
available to and be reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
indicated tests should be performed and 
all findings should be reported.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

(a)  The examination should include 
measurements of uncorrected and corrected 
central visual acuity for distance and 
near, with record of the refraction.  
Funduscopic and ophthalmologic findings 
should be recorded.

(b)  The examination should also include 
measurements of the visual field by use 
of the Goldmann Perimeter Chart.  The 
charts must be made a part of the report 
of examination.

(c)  The examiner should comment on 
whether any nonservice-connected left eye 
disability is at least as likely as not 
(50 percent probability or greater) 
caused or aggravated (permanently 
worsened the underlying disorder beyond 
normal progress) by the service-connected 
defective vision of the left eye 
resulting from the injury from a grenade 
explosion.  If aggravation is shown, the 
examiner should quantify the degree of 
aggravation, if possible.  

(d)  Based on information elicited from 
the Veteran in addition to review of the 
claims file, the examiner should discuss 
the functional effects of the Veteran's 
service-connected left eye disability on 
his daily activities and ability to work.  

3.  Review the claims folder and ensure 
that the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, readjudicate the claim to 
include consideration of entitlement to 
an increased rating on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.326(a) 
(2008).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



